                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 1 of 23




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALAN DECLUE, et al.,
                                                                                         Case No. 20-cv-05808-PJH
                                   8                   Plaintiffs,

                                   9            v.                                       ORDER GRANTING MOTIONS TO
                                                                                         DISMISS AND DENYING MOTION
                                  10     COUNTY OF ALAMEDA, et al.,                      FOR PRELIMINARY INJUNCTION
                                  11                   Defendants.                       Re: Dkt. Nos. 12, 14, 17

                                  12
Northern District of California
 United States District Court




                                  13          Before the court is plaintiff Alan DeClue’s (“plaintiff”) motion for a preliminary
                                  14   injunction. Dkt. 12. Also before the court are defendants County of Alameda’s
                                  15   (“Alameda County”), Alameda County’s District Attorney’s Office (“D.A.’s Office”), and
                                  16   deputy district attorney Nancy O’Malley’s (“O’Malley”) (jointly, the “Alameda County
                                  17   Defendants”) motion to dismiss, Dkt. 14, as well as defendants City of Livermore’s
                                  18   (“Livermore”), Livermore Police Chief Michael Harris’s (“Harris”), and Livermore Police
                                  19   Officer Paul Giacometti’s (“Officer Giacometti”) (jointly, the “Livermore Defendants”)
                                  20   motion to dismiss, Dkt. 17. Having read the parties’ papers and carefully considered their
                                  21   argument and the relevant legal authority, and good cause appearing, the court hereby
                                  22   DENIES plaintiff’s motion for a preliminary injunction, GRANTS the Alameda County
                                  23   Defendants’ motion to dismiss, and GRANTS the Livermore Defendants’ motion to
                                  24   dismiss. Additionally, the court DISMISSES all claims against the Alameda County
                                  25   Superior Court (the “Superior Court”) and Superior Court Judge Jason Clay (“Judge
                                  26   Clay”) with prejudice.
                                  27                                         BACKGROUND
                                  28          On August 18, 2020, plaintiff filed the instant action pursuant to Title 42 U.S.C. §
                                            Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 2 of 23




                                   1   1983 for various purported constitutional violations arising out of a dispute between him
                                   2   and his former wife, defendant Valerie DeClue (“Valerie”). Dkt. 1 (“Compl.”). Stated
                                   3   simply, plaintiff alleges that Valerie, the Alameda County Defendants, the Livermore
                                   4   Defendants, the Superior Court, and Judge Clay, as well as various private persons
                                   5   conspired against him in ongoing state court proceedings concerning the custody of his
                                   6   and Valerie’s minor daughter, D.D.1 The private defendants include Family Law
                                   7   Services, Inc., id. ¶ 10, Terra Firma Diversion Services (“Terra Firma”), id. ¶ 16, and
                                   8   Terra Firma’s owner, Bertha Cuellar (“Cuellar”), id. ¶ 17 (collective with Valerie, the
                                   9   “Private Defendants”).
                                  10           Despite their purported service of process, Dkt. 11, none of the Private Defendants
                                  11   filed a responsive pleading to plaintiff’s complaint or opposed his motion for a preliminary
                                  12   injunction. Based on the court’s review of the docket, it does not appear that plaintiff
Northern District of California
 United States District Court




                                  13   served the Superior Court or Judge Clay. Regardless, for reasons specified below, the
                                  14   court will sua sponte analyze the claims against the Superior Court and Judge Clay.
                                  15   A.      Factual Background
                                  16           On January 21, 2017, plaintiff was playing with his minor daughter, D.D., at their
                                  17   home in Livermore. Compl. ¶ 25. In the background, a television displayed media
                                  18   coverage of the then-newly inaugurated President Donald Trump. Id. Valerie became
                                  19   angry after seeing that coverage. Id. Plaintiff went to calm her. Id. Valerie responded
                                  20   by threatening to call the police on plaintiff, indicating that she would falsely accuse him
                                  21   of abusing her. Id. After plaintiff tried again to calm her down, she punched him in the
                                  22   face, creating a significant bruise the following day. Id. As Valerie “went through a rage,”
                                  23   plaintiff “wrapped his arms” around her and “waited until she gave up and released the
                                  24   phone.” Id. Concerned about D.D.’s safety, plaintiff then called the police. Id.
                                  25           Later that day, Office Giacometti arrived at plaintiff’s home. Id. ¶ 26. Valerie
                                  26   falsely told Officer Giacometti that plaintiff abused her. Id. Plaintiff left the home for the
                                  27
                                       1Plaintiff included D.D. as a named plaintiff in this action. However, for the reasons
                                  28
                                       provided at Section B.5.below, the court dismisses D.D. from this action.
                                                                                      2
                                          Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 3 of 23




                                   1   night “to let things cool off.” Id.
                                   2           On January 22, 2017, plaintiff contacted Officer Giacometti to show him the bruise
                                   3   on his face. Id. ¶ 28. Officer Giacometti informed plaintiff that he made a mistake on the
                                   4   prior day’s police report paperwork and would need to speak with his superior officers.
                                   5   Id. Later that day, unspecified officers arrested Valerie on charges of violating California
                                   6   Penal Code § 273.5 for corporal injury to a spouse. Id. The next day, Valerie was
                                   7   released from jail with all charges dropped. Id. ¶ 29. At some point, Valerie hired family
                                   8   law attorney, Cynthia Campanile (“Campanile”). Plaintiff alleges that Campanile “pulled
                                   9   strings” to have Valerie released. Id. He further alleges that an employee at the D.A.’s
                                  10   Office, Annie Esposito (“Esposito”), told him that “O’Malley owed [Campanile] a favor and
                                  11   quickly hung up the phone.” Id. ¶ 34. Plaintiff does not allege when that conversation
                                  12   occurred. Id.
Northern District of California
 United States District Court




                                  13           On January 30, 2017, the Superior Court, then-Commissioner (now-Judge) Jason
                                  14   Clay presiding, issued a domestic violence restraining order (“DVRO”) against plaintiff.
                                  15   Id. ¶ 30. Plaintiff does not attach this DVRO to his complaint. However, he alleges that
                                  16   “after [it] was filed,” he “lost custody and has only been able to see D.D. for two hour[]
                                  17   supervised [visits] [sic] on weekends at Terra Firma.” Id. ¶ 36. Consistent with that
                                  18   allegation, a subsequent restraining order dated September 29, 2017 (attached by
                                  19   plaintiff to his complaint) details Valerie and D.D. as “protected persons” and generally
                                  20   orders plaintiff not to contact them. Dkt. 1-2 at 2-3. Relatedly, while not alleged in his
                                  21   complaint, plaintiff asserts in his motion that D.D. has “sustained sexual assault and
                                  22   psychological trauma” while in Valerie’s custody. Dkt. 12 at 3, 7, 9-10; Dkt. 12-1 at 2-3.
                                  23   In particular, plaintiff says, D.D. has been “sexually assaulted by her therapist.” Dkt. 12
                                  24   at 3.
                                  25           Plaintiff alleges that, to obtain the DVRO, Valerie, her adult daughters (from
                                  26   another marriage), and Campanile submitted false evidence. Compl. ¶ 30. While plaintiff
                                  27   retained counsel, Matthew Oliveri (“Oliveri”), to challenge the DVRO’s issuance, Oliveri
                                  28   failed to challenge Valerie’s purportedly false evidentiary submissions. Id. ¶ 31.
                                                                                     3
                                             Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 4 of 23




                                   1   Subsequently, plaintiff and Valerie entered marriage dissolution proceedings, which were
                                   2   combined with the prior DVRO-related action. Id. ¶ 33. Plaintiff alleges that, when
                                   3   presiding over the combined action, Judge Clay “covered up” plaintiff’s side of the story.
                                   4   Id.
                                   5              Plaintiff also alleges that Campanile and his attorney (Oliveri) conspired to take
                                   6   advantage of him. Plaintiff alleges that, at a court hearing on May 3, 2017, he “walked in”
                                   7   on Campanile and Oliveri reviewing his income and expense declaration and discussing
                                   8   how much money they could “strategically acquire” from plaintiff. Id. ¶ 35. Subsequently,
                                   9   Campanile and Oliveri met with Judge Clay in chambers and, “shortly after,” plaintiff
                                  10   “received an invoice to pay” Campanile $10,000 in attorney’s fees. Id. 2
                                  11              Later that year, on July 12, 2017, Judge Clay held a further hearing on the DVRO.
                                  12   Id. ¶ 38. During it, Judge Clay ordered, among other things, that the DVRO remain in
Northern District of California
 United States District Court




                                  13   effect for an additional three years. Id. A few months later, in November 2017, plaintiff
                                  14   terminated his relationship with Oliveri. Id. ¶ 40. Subsequently, in January 2018, plaintiff
                                  15   hired another lawyer, Randy Thomas (“Thomas”). Id. ¶ 42. According to plaintiff,
                                  16   Thomas “has discovered many things that have not gone appropriately in this case” but
                                  17   “has not informed [plaintiff] of what he has discovered . . . and refuses to tell him.” Id. ¶
                                  18   44. Plaintiff terminated his relationship with Thomas in June 2018. Id. ¶ 46.
                                  19              Based on the above, plaintiff alleges claims against all defendants for the
                                  20   following:
                                  21          •       “Procedural Due Process, Unlawful Seizure, Invasion of Privacy, and
                                  22                  Interruption of Familial Association” premised on defendants’ (without
                                  23                  differentiation) alleged unlawful seizure of D.D. from plaintiff’s custody and the
                                  24                  resulting separation. Compl. ¶¶ 51-60.
                                  25          •       “Deprivation of Constitutional Rights – Non-Consensual and Coercive
                                  26                  Procedures” premised primarily on the Alameda County Defendants’ decision
                                  27
                                       2Plaintiff alleges various other facts related to Terra Firma and Cuellar. See, e.g.,
                                  28
                                       Compl. ¶ 36. The court will detail those facts as necessary in its analysis below.
                                                                                      4
                                       Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 5 of 23




                                   1         to “illegally release . . . and dismiss” criminal charges against Valerie, the
                                   2         Livermore Defendants’ failure to “follow-up and restrain” Valerie from carrying
                                   3         out her “premeditated agenda,” and the Superior Court’s decision to impose
                                   4         the DVRO. Id. ¶¶ 61-70.
                                   5    •    “Deception in the Presentation of Evidence to the Court” premised on the
                                   6         Superior Court’s failure to adequately consider plaintiff’s evidence concerning
                                   7         Valerie’s alleged assault as well as purported false statements made by
                                   8         Valerie and her attorneys in the state court family law proceedings. Id. ¶¶ 71-
                                   9         83.
                                  10    •    “Monell-Related Claims – Deprivation of Constitutional Rights” premised on
                                  11         numerous purportedly unlawful policies related to Alameda County’s,
                                  12         Livermore’s, and the Superior Court’s handling of child-parent separation
Northern District of California
 United States District Court




                                  13         matters. Id. ¶¶ 84-90. Plaintiff further alleges that both Alameda County and
                                  14         Livermore failed to provide their agents with adequate training concerning the
                                  15         requisite procedures for separating a child from a parent’s custody. Id. ¶ 132.
                                  16    •    Intentional Infliction of Emotional Distress premised on defendants’ (without
                                  17         differentiation) abuse of their “authority” and “relationship” with plaintiffs when
                                  18         seizing D.D. Id. ¶¶ 91-98.
                                  19    •    Violation of Cal. Civ. Code § 52.1 premised on defendants’ (without
                                  20         differentiation) use of evidence and attempt to obtain evidence under duress.
                                  21         Id. ¶¶ 99-106.
                                  22    •    “Prosecutorial Misconduct, Failure to Prosecute” premised on the D.A.’s Office
                                  23         failure to prosecute Valerie for her alleged assault. Id. ¶¶ 107-12.
                                  24    •    “Negligence/Breach of Mandatory Statutory Duties” premised on the Alameda
                                  25         County Defendants’ and Livermore Defendants’ breach of numerous
                                  26         “mandatory and non-delegable duties” related to D.D.’s purported “seizure,”
                                  27         “detention,” and separation from plaintiff. Id. ¶¶ 113-34. Plaintiff further
                                  28         alleges that, prior to separating D.D. from his custody, the Alameda County
                                                                                5
                                            Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 6 of 23




                                   1                Defendants failed to prepare a “report outlining and weighing” various
                                   2                “relevant and mandatory factors” related to D.D.’s care under plaintiff’s
                                   3                custody, as required by California state law. Id. ¶ 129.
                                   4   B.      Procedural Background
                                   5           A few weeks after initiating this action, on September 11, 2020, plaintiff filed a
                                   6   motion for a “temporary restraining order and/or preliminary injunction.” Dkt. 12. The
                                   7   next day, the court issued an order construing that motion as a request for a preliminary
                                   8   injunction. Dkt. 13 at 1. The court also ordered plaintiff to serve all defendants with a
                                   9   copy of his motion and set an ordinary briefing schedule on it. Id. at 2. Only the
                                  10   Livermore Defendants filed an opposition, Dkt. 49, which the Alameda County
                                  11   Defendants joined, Dkt. 50. Plaintiff did not file a reply.
                                  12           On September 14, 2020, two days after the court issued its order construing
Northern District of California
 United States District Court




                                  13   plaintiff’s motion, the Alameda County Defendants filed their motion to dismiss. Dkt. 14.
                                  14   On September 17, 2020, the Livermore Defendants filed their motion to dismiss. Dkt. 17.
                                  15   Plaintiff filed belated oppositions to each motion. Dkts. 52, 56. The Livermore
                                  16   Defendants filed a timely reply, Dkt. 55, while the Alameda County Defendants did not,
                                  17   Dkt. 54. Regardless, the court will consider the parties’ belated filings. Plaintiff also filed
                                  18   a supplemental letter, dated October 15, 2020, Dkt. 58, which the court will also consider.
                                  19                                           DISCUSSION
                                  20   A.      Legal Standards
                                  21           1.     Rule 12(b)(6)
                                  22           A motion to dismiss under Rule 12(b)(6) tests for the legal sufficiency of the claims
                                  23   alleged in the complaint. Ileto v. Glock, 349 F.3d 1191, 1199-1200 (9th Cir. 2003). Rule 8
                                  24   requires that a complaint include a “short and plain statement of the claim showing that
                                  25   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Rule 12(b)(6), dismissal “is
                                  26   proper when the complaint either (1) lacks a cognizable legal theory or (2) fails to allege
                                  27   sufficient facts to support a cognizable legal theory.” Somers v. Apple, Inc., 729 F.3d 953,
                                  28   959 (9th Cir. 2013). While the court is to accept as true all the factual allegations in the
                                                                                      6
                                          Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 7 of 23




                                   1   complaint, legally conclusory statements, not supported by actual factual allegations,
                                   2   need not be accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). The complaint
                                   3   must proffer sufficient facts to state a claim for relief that is plausible on its face. Bell
                                   4   Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 558-59 (2007).
                                   5          As a general matter, the court should limit its Rule 12(b)(6) analysis to the
                                   6   contents of the complaint, although it may consider documents “whose contents are
                                   7   alleged in a complaint and whose authenticity no party questions, but which are not
                                   8   physically attached to the plaintiff's pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th
                                   9   Cir. 2005); Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007) (“a court can consider a
                                  10   document on which the complaint relies if the document is central to the plaintiff's claim,
                                  11   and no party questions the authenticity of the document”). The court may also consider
                                  12   matters that are properly the subject of judicial notice, Lee v. City of L.A., 250 F.3d 668,
Northern District of California
 United States District Court




                                  13   688–89 (9th Cir. 2001), exhibits attached to the complaint, Hal Roach Studios, Inc. v.
                                  14   Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1989), and documents
                                  15   referenced extensively in the complaint and documents that form the basis of the
                                  16   plaintiff's claims, No. 84 Emp'r-Teamster Jt. Counsel Pension Tr. Fund v. Am. W. Holding
                                  17   Corp., 320 F.3d 920, 925 n.2 (9th Cir. 2003).
                                  18          A district court “should grant [a] plaintiff leave to amend if the complaint can
                                  19   possibly be cured by additional factual allegations,” however, dismissal without leave “is
                                  20   proper if it is clear that the complaint could not be saved by amendment.” Somers, 729
                                  21   F.3d at 960.
                                  22          2.      Preliminary Injunction
                                  23          An injunction is a matter of equitable discretion and is “an extraordinary remedy
                                  24   that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”
                                  25   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008); see also Munaf v. Geren,
                                  26   553 U.S. 674, 689–90 (2008). A preliminary injunction “should not be granted unless the
                                  27   movant, by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong,
                                  28   520 U.S. 968, 972 (1997) (per curiam). “A plaintiff seeking a preliminary injunction must
                                                                                       7
                                            Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 8 of 23




                                   1   establish that [1] he is likely to succeed on the merits, that [2] he is likely to suffer
                                   2   irreparable harm in the absence of preliminary relief, that [3] the balance of equities tips
                                   3   in his favor, and that [4] an injunction is in the public interest.” Winter, 555 U.S. at 20.
                                   4           Alternatively, the Ninth Circuit employs a “sliding scale” approach whereby
                                   5   “‘serious questions going to the merits’ and a hardship balance that tips sharply toward
                                   6   the plaintiff can support issuance of an injunction, assuming the other two elements of the
                                   7   Winter test are also met.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1132 (9th
                                   8   Cir. 2011). “That is, ‘serious questions going to the merits’ and a balance of hardships
                                   9   that tips sharply towards the plaintiff can support issuance of a preliminary injunction, so
                                  10   long as the plaintiff also shows that there is a likelihood of irreparable injury and that the
                                  11   injunction is in the public interest.” Id. at 1135; see also Ramos v. Wolf, — F.3d —, 2020
                                  12   WL 5509753, at *10 (9th Cir. Sept. 14, 2020) (describing sliding scale approach).
Northern District of California
 United States District Court




                                  13   B.      Failure to State a Claim Analysis
                                  14           1.    The Federal Law Claims Against the Alameda County Defendants
                                  15           The Alameda County Defendants argue that the claims against them, including the
                                  16   first four brought under § 1983 (the “federal law claims”), fail for three independent
                                  17   reasons: (1) they are barred by the prosecutorial immunity doctrine set forth under Imbler
                                  18   v. Pachtman, 424 U.S. 409, 430-31 (1976); (2) they are barred by the Eleventh
                                  19   Amendment’s sovereign immunity doctrine; and (3) they are unsupported by any well-
                                  20   pled allegations. The court will analyze each ground in turn.
                                  21                 a.      The Prosecutorial Immunity Doctrine Bars the Federal Law
                                  22                         Claims Against These Defendants
                                  23           The Supreme Court has acknowledged that “prosecutors are absolutely immune
                                  24   from liability under § 1983 for their conduct in ‘initiating a prosecution and in presenting
                                  25   the State's case” . . . insofar as that conduct is ‘intimately associated with the judicial
                                  26   phase of the criminal process.’” Burns v. Reed, 500 U.S. 478, 486 (1991). The Ninth
                                  27   Circuit has extended this rule to a prosecutor’s decision to abstain from initiating such
                                  28   proceedings. Roe v. City & Cty. of San Francisco, 109 F.3d 578, 583 (9th Cir. 1997)
                                                                                       8
                                          Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 9 of 23




                                   1   (“Although it is well established that a prosecutor has absolute immunity for the decision
                                   2   to prosecute . . . the question of whether a prosecutor enjoys absolute immunity for the
                                   3   decision not to prosecute is a question of first impression in this circuit. However, we
                                   4   have little difficulty in concluding affirmatively on this issue.”) (emphasis added).
                                   5          Here, the only non-conclusory factual allegation against the Alameda County
                                   6   Defendants concerns the D.A.’s Office’s decision to “release” Valerie from jail and
                                   7   “dismiss” any criminal charges against her. Compl. ¶ 63. Such decision falls squarely
                                   8   within the parameters of those subject to absolute immunity. Roe, 109 F.3d at 583
                                   9   (“Indeed, public policy considerations make an even stronger argument for absolute
                                  10   immunity for failure to prosecute than for actual prosecution. The decision to charge a
                                  11   defendant with a crime may well be the most critical determination in the entire
                                  12   prosecutorial process.”). No amendment to plaintiff’s claims could change the
Northern District of California
 United States District Court




                                  13   actionability of this decision.
                                  14          Plaintiff fails to specify any other action taken by these defendants to support the
                                  15   federal claims against them. See Id. ¶¶ 51-60 (allegations relating to deprivation of due
                                  16   process by the Superior Court in plaintiff’s marriage dissolution proceedings), ¶¶ 71-83
                                  17   (allegations relating to the Private Defendants’ presentation of false evidence in that
                                  18   same proceeding), ¶¶ 84-90 (conclusory allegations primarily relating to Alameda
                                  19   County’s purported unlawful policies concerning parent-child separation). Given that
                                  20   neither the complaint nor plaintiff’s opposition suggest any alternative unlawful action
                                  21   taken by the Alameda County Defendants, the federal claims against these defendants
                                  22   are subject to dismissal with prejudice under the absolute immunity doctrine.
                                  23                  b.     The Sovereign Immunity Doctrine Bars the Federal Law Claims
                                  24                         Against These Defendants
                                  25          The Eleventh Amendment generally immunizes states against lawsuits by their
                                  26   own citizens. Edelman v. Jordan, 415 U.S. 651, 662-63 (1974). Such immunity extends to
                                  27   state agencies and state officers when the lawsuits against them are “in fact against the
                                  28   sovereign if the decree would operate against the latter.” Pennhurst State School & Hosp.
                                                                                      9
                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 10 of 23




                                   1   v. Halderman, 465 U.S. 89, 101 (1984). The California Supreme Court has ruled that,
                                   2   when prosecuting criminal violations of state law, a California county’s district attorney’s
                                   3   office represents the state. Pitts v. Cty. of Kern, 17 Cal. 4th 340, 362 (1998) (“In sum, we
                                   4   conclude that when preparing to prosecute and when prosecuting criminal violations of
                                   5   state law, a district attorney represents the state and is not a policymaker for the
                                   6   county.”).
                                   7          Here, the sovereign immunity doctrine separately bars all federal law claims
                                   8   against the Alameda County Defendants. To be clear, the California Supreme Court’s
                                   9   holding in Pitts is not binding on this court because that determination rests on the
                                  10   interpretation and application of federal law. Pitts, 17 Cal. 4th at 353 (citing McMillian v.
                                  11   Monroe Cty., 520 U.S. 781 (1997) as providing “an analytical framework for resolving the
                                  12   question of which entity a government official represents when performing a certain
Northern District of California
 United States District Court




                                  13   function.”). That said, the Pitts court’s determination remains persuasive. Since plaintiff
                                  14   failed to identify any binding authority contradicting it and, based on the court’s review, its
                                  15   holding remains viable, Goldstein v. City of Long Beach, 715 F.3d 750, 760-61 (9th Cir.
                                  16   2013) (“Similarly, the County is incorrect that we are bound by the California Supreme
                                  17   Court's determination in Pitts that the district attorney acts on behalf of the state for some
                                  18   purposes. . . . Nonetheless, we need not disrupt the California Supreme Court's
                                  19   conclusion because Pitts addressed a district attorney function different than the one we
                                  20   confront today.”), the court will adopt it here.
                                  21          Again, the only non-conclusory factual allegation against the Alameda County
                                  22   Defendants concerns the decision not to pursue criminal charges against Valerie for
                                  23   abusing plaintiff. That decision falls within the D.A.’s Office’s exercise of state authority
                                  24   when prosecuting violations of state law. As noted above, plaintiff fails to specify any
                                  25   other unlawful action taken by the Alameda County Defendants to support the federal
                                  26   claims against them and neither his complaint nor opposition suggest any such action.
                                  27   Accordingly, the federal claims against these defendants are separately subject to
                                  28   dismissal with prejudice under the sovereign immunity doctrine.
                                                                                      10
                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 11 of 23




                                   1                 c.      Plaintiff Failed to Allege an Underlying Violation of a
                                   2                         Constitutional Right by These Defendants
                                   3          Title 42 U.S.C. § 1983 “provides a cause of action for the deprivation of any rights,
                                   4   privileges, or immunities secured by the Constitution and laws of the United States.”
                                   5   Wilder v. Virginia Hosp. Ass'n, 496 U.S. 498, 508 (1990). To state a claim under § 1983,
                                   6   a plaintiff must allege the following: (1) he suffered a violation of a right conferred by the
                                   7   Constitution or laws of the United States; and (2) such violation was committed by a
                                   8   person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Here,
                                   9   plaintiff failed to allege sufficient non-conclusory facts establishing these requirements
                                  10   with respect to each of the federal law claims against the Alameda County Defendants.
                                  11          First, with respect to his claim for deprivation of due process, plaintiff failed to
                                  12   allege a constitutional right to custody of D.D under the circumstances. In his complaint,
Northern District of California
 United States District Court




                                  13   plaintiff attaches two state court documents expressly undermining his contention that he
                                  14   was unlawfully deprived of custody of his daughter. The first filing shows that the state
                                  15   court determined that Valerie was entitled to primary custody of D.D. Dkt. 1-2 at 9 (Child
                                  16   Custody and Visitation Order detailing “Mom” as entitled to both “legal” and “physical”
                                  17   custody of D.D.). The second filing suggests that plaintiff stipulated to that arrangement.
                                  18   Id. at 17 (Minutes stating that “[t]he court adopts the stipulation of the parties as recited in
                                  19   open court by [plaintiff’s] counsel on the record as the order of the court . . . [Valerie’s]
                                  20   Request for Reissuance of the Temporary Restraining Order is Granted.”). While plaintiff
                                  21   quotes numerous case law excerpts in his pleadings concerning parental rights, he fails
                                  22   to show how such authority establishes a parent’s right to retain custody of a child when
                                  23   a state court has afforded such parent process prior to ordering separation. Regardless,
                                  24   even if plaintiff had established such a right, he does not allege that the Alameda County
                                  25   Defendants violated it. Rather, pursuant to his own allegations, the Superior Court,
                                  26   Compl. ¶¶ 30, 36, would be responsible for such violation.
                                  27          Second, with respect to his claim for “coercive” procedures, plaintiff failed to
                                  28   proffer any authority recognizing that a victim of an alleged crime possesses a
                                                                                      11
                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 12 of 23




                                   1   constitutional right to require the state to pursue criminal charges.
                                   2          Third, with respect to his claim for judicial deception, plaintiff does not allege any
                                   3   non-conclusory facts showing that the Alameda County Defendants participated in
                                   4   presenting the supposedly false evidence to the Superior Court. To the extent
                                   5   discernable, all well-pled facts concerning the Superior Court’s consideration of such
                                   6   evidence related to either Judge Clay or the Private Defendants. Compl. ¶¶ 71-83.
                                   7          Fourth, with respect to his Monell claim, plaintiff proffers only conclusory
                                   8   allegations to show that Alameda County maintains a policy responsible for violating his
                                   9   constitutional rights. For example, the county has a “polic[y] [sic] of using undue
                                  10   influence, coercion and/or duress to cause [him] to enter into alleged ‘voluntary’
                                  11   agreements, including with the threat of removal of his child if he do [sic] not move out.”
                                  12   Id. ¶ 85(a). This allegation lacks any specifics about the subject “threats” or how
Northern District of California
 United States District Court




                                  13   Alameda County forced him to enter into the referenced agreements. Moreover, as
                                  14   decided immediately above, plaintiff failed to show that he has a constitutional right to
                                  15   maintain custody of D.D. in the first instance. Absent such showing, plaintiff necessarily
                                  16   cannot allege an actionable violation under Monell. Accordingly, the federal claims
                                  17   against these defendants are separately subject to dismissal for failure to state a claim.
                                  18          2.     The Federal Law Claims Against the Livermore Defendants
                                  19          The Livermore Defendants argue that the federal law claims against them fail for
                                  20   two independent reasons: (1) they are barred by the statute of limitations; (2) they are
                                  21   unsupported by any well-pled allegations. The court analyzes each ground below.
                                  22                 a.     The Statute of Limitations Bars the Federal Law Claims Against
                                  23                        These Defendants
                                  24          “A claim may be dismissed under Rule 12(b)(6) on the ground that it is barred by
                                  25   the applicable statute of limitations only when ‘the running of the statute is apparent on
                                  26   the face of the complaint.’” Von Saher v. Norton Simon Museum of Art at Pasadena, 592
                                  27   F.3d 954, 969 (9th Cir. 2010). In the Ninth Circuit, “[t]he applicable statute of limitations
                                  28   for actions brought pursuant to 42 U.S.C. § 1983 is the forum state's statute of limitations
                                                                                     12
                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 13 of 23




                                   1   for personal injury actions.” Whidbee v. Pierce Cty., 857 F.3d 1019, 1022 (9th Cir. 2017).
                                   2   Under California law, personal injury actions are subject to a two-year statute of
                                   3   limitations period. Cal. Civ. Pro. § 335.1. “While state law determines the period of
                                   4   limitations, federal law determines when a cause of action accrues.” Cline v. Brusett, 661
                                   5   F.2d 108, 110 (9th Cir. 1981). “Under federal law, a cause of action generally accrues
                                   6   when a plaintiff knows or has reason to know of the injury which is the basis of his
                                   7   action.” Id.
                                   8          Based on the plaintiff’s complaint, it appears that the most recent wrongful act by
                                   9   the Livermore Defendants concerned D.D.’s separation from plaintiff. Such separation
                                  10   occurred “after the DVRO” was filed, which occurred on January 30, 2017. Compl. ¶¶ 30,
                                  11   36. Given the obviousness of losing custody of D.D., plaintiff plainly had reason to know
                                  12   of the purported injury resulting from the subject separation when it occurred. Despite
Northern District of California
 United States District Court




                                  13   such knowledge, plaintiff waited over three and a half years to initiate the instant action.
                                  14   Thus, the federal law claims against these defendants are barred by the statute of
                                  15   limitations absent an applicable exception or limitation.
                                  16          In his opposition briefs, plaintiff argues that the statute of limitations does not apply
                                  17   here because the Livermore Defendants “continue[d]” to violate his rights from “2017 to
                                  18   present.” Dkt. 56 at 10; Dkt. 52 at 12. To substantiate such ongoing violations, he
                                  19   summarily asserts that Livermore police deputies have “harass[ed]” him for three years
                                  20   because the “deputies occasionally would attempt to enforce the illegal DVRO and
                                  21   threaten [plaintiff] with arrest.” Id. at 6.
                                  22          As an initial matter, plaintiff’s complaint lacks any allegation of the above
                                  23   referenced “harassment” by the Livermore Defendants (or their deputies). Regardless,
                                  24   even if plaintiff had alleged such ongoing contact by Livermore police deputies, it would
                                  25   not salvage his federal law claims. To be sure, plaintiff’s use of the adjective “harassing”
                                  26   to describe the ongoing contact is conclusory and, thus, would be disregarded on a future
                                  27   motion to dismiss. More importantly, though, as plaintiff’s own opposition shows, the
                                  28   subject contact was driven by the deputies’ “enforcing” the DVRO, Dkt. 56 at 6, and
                                                                                      13
                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 14 of 23




                                   1   plaintiff fails to proffer any authority showing how or why such a lawful exercise of
                                   2   authority could form the basis for a constitutional violation
                                   3          More practically, though, the court notes the circumstances under which plaintiff
                                   4   introduces the subject ongoing harassment by Livermore police deputies. The Livermore
                                   5   Defendants raised their statute of limitations defense in their opening brief, which they
                                   6   filed on September 17, 2020. Dkt. 17. Plaintiff failed to file a timely opposition to their
                                   7   motion. Nonetheless, on October 7, 2020, the Livermore Defendants filed a reply,
                                   8   preemptively addressing plaintiff’s suggestion (in his opposition to the Alameda County
                                   9   Defendants’ motion) that some violations remained “continuous.” Dkt. 55 at 2-3. They
                                  10   argued that, to the extent plaintiff meant to assert ongoing harm by them, such harm
                                  11   appears to be premised on the fact that plaintiff “still does not have custody of his
                                  12   daughter.” Id. at 3. Citing district court case law, the Livermore Defendants then pointed
Northern District of California
 United States District Court




                                  13   out that such a fact may not toll the statute of limitations. Id. The next day, plaintiff filed
                                  14   his tardy opposition raising for the first time the subject ongoing contact by Livermore
                                  15   deputies as an alternative ground for tolling the limitations period. Changes in plaintiff’s
                                  16   explanation aside, because any amendment concerning an officer’s enforcement of the
                                  17   DVRO would not salvage his federal law claims against the Livermore Defendants, they
                                  18   are time-barred by the statute of limitations. Accordingly, the federal claims against these
                                  19   defendants are subject to dismissal with prejudice under the statute of limitations.
                                  20                 b.      Plaintiff’s Claims Against These Defendants Rest on
                                  21                         Conclusory and Implausible Allegations
                                  22          As previously noted, plaintiff brings all four of his federal law claims against all
                                  23   defendants without differentiation. For the same reasons provided in Section 1.C. above,
                                  24   plaintiff failed to allege a threshold constitutional right to support his federal law claims in
                                  25   the first instance. Regardless, even if plaintiff had alleged such an underlying
                                  26   constitutional right, he still failed to allege that any of the Livermore Defendants violated
                                  27   any such right.
                                  28          First, with respect to his claim for deprivation of due process, plaintiff does not
                                                                                      14
                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 15 of 23




                                   1   allege that the Livermore Defendants participated in or were otherwise connected to the
                                   2   state court proceedings. Plaintiff’s newly added assertion (that Livermore police deputies
                                   3   have harassed him by enforcing the DVRO) does not provide such connection. The
                                   4   process (or lack thereof) that goes into a judicial order is distinct from its enforcement.
                                   5          Second, with respect to his claim of coercive procedures, plaintiff does not allege
                                   6   or otherwise suggest that the Livermore Defendants controlled the D.A.’s Office’s
                                   7   decision not to pursue charges against Valerie. Nor can he. As an institutional matter,
                                   8   that decision rests with the prosecutor, not law enforcement.
                                   9          Third, with respect to his claim for judicial deception, plaintiff does not allege that
                                  10   the Livermore Defendants participated in presenting the supposedly false evidence in the
                                  11   state court proceedings. Again, to the extent discernable, all well-pled facts concerning
                                  12   the Superior Court’s consideration of such evidence related to either Judge Clay or the
Northern District of California
 United States District Court




                                  13   Private Defendants. Id. ¶¶ 71-83.
                                  14          Fourth, with respect to his Monell claim, plaintiff does not adequately allege that
                                  15   Livermore has a policy responsible for violating his constitutional rights. Instead, to the
                                  16   extent discernable, the policies identified by plaintiff (id. ¶¶ 85 (a)-(g)) appear to concern
                                  17   only Alameda County, not Livermore. In any event, even if those policies were
                                  18   maintained by Livermore, plaintiff fails to explain why they are deficient or how they
                                  19   harmed plaintiff. Accordingly, the federal claims against these defendants are separately
                                  20   subject to dismissal for failure to state a claim.
                                  21          3.     The Claims Against the Superior Court and Judge Clay Are Subject to
                                  22                 Dismissal with Prejudice
                                  23          The Ninth Circuit has recognized that a district court may sua sponte dismiss
                                  24   claims against judicial officers that are barred by the judicial immunity doctrine or Rooker-
                                  25   Feldman doctrine. Kinney v. Cantil-Sakauye, 723 F. App'x 562 (9th Cir. 2018), cert.
                                  26   denied, 139 S. Ct. 1336 (2019) (“[plaintiff] appeals pro se from the district court's order
                                  27   dismissing sua sponte his action arising from state court proceedings. . . . The district
                                  28   court properly dismissed [plaintiff’s] claims for damages on the basis of judicial immunity
                                                                                      15
                                           Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 16 of 23




                                   1   and [plaintiiff’s] claims for injunctive and declaratory relief as barred by the Rooker-
                                   2   Feldman doctrine.”). A district court may take such action independent of any in forma
                                   3   pauperis review conducted under Title 28 U.S.C. § 1915. Kinney v. Cantil-Sakauye, No.
                                   4   17-CV-01607-JST, Dkt. 1 (showing filing fee paid). The court will exercise its authority to
                                   5   sua sponte analyze the claims against the Superior Court and Judge Clay.
                                   6                 a.     Judicial Immunity Bars the Claims Against These Defendants
                                   7          “Anglo–American common law has long recognized judicial immunity” as a
                                   8   “sweeping form of immunity for acts performed by judges that relate to the ‘judicial
                                   9   process.’” In re Castillo, 297 F.3d 940, 947 (9th Cir. 2002), as amended (Sept. 6, 2002)
                                  10   (citations omitted). “This absolute immunity insulates judges from charges of erroneous
                                  11   acts or irregular action, even when it is alleged that such action was driven by malicious
                                  12   or corrupt motives . . . or when the exercise of judicial authority is ‘flawed by the
Northern District of California
 United States District Court




                                  13   commission of grave procedural errors.’” Id. “Judicial immunity discourages collateral
                                  14   attacks on final judgments through civil suits, and thus promotes the use of ‘appellate
                                  15   procedures as the standard system for correcting judicial error.’” Id. “Most judicial
                                  16   mistakes or wrongs are open to correction through ordinary mechanisms of review.” Id.
                                  17          Here, the alleged misconduct by Judge Clay squarely relates to the judicial
                                  18   process. His acts, which plaintiff attributes to the Superior Court,3 include the following:
                                  19   (1) granting the DVRO, Compl. ¶ 30; (2) ignoring plaintiff’s evidence, id. ¶ 33; Dkt. 58 at
                                  20   1; (3) “conspiring” against plaintiff when making decisions on the merits of the state court
                                  21   proceeding, Dkt. 58 at 1, including by privately meeting with counsel “in his chambers,”
                                  22   Compl. ¶ 35; (4) ordering the DVRO to remain in effect for an additional three years, id. ¶
                                  23   38; and (5) generally being biased against plaintiff, id. ¶ 59.
                                  24          To be sure, the court has read, appreciates, and understands plaintiff’s October
                                  25   15, 2020 supplemental letter (Dkt. 58) reiterating the circumstances underlying his claim
                                  26

                                  27
                                       3Plaintiff does not allege any misconduct by the Superior Court independent of that taken
                                  28
                                       by Judge Clay.
                                                                                  16
                                           Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 17 of 23




                                   1   against these defendants for deprivation of due process.4 Whatever the factual merits of
                                   2   such circumstances, they do not change the law immunizing judicial officers against legal
                                   3   claims for acts taken or decisions made in the course of the judicial process. To the
                                   4   extent plaintiff means to challenge the validity of the DVRO (as opposed to suing the
                                   5   Superior Court or Judge Clay for damages), a reviewing court in the state court system is
                                   6   the proper forum for such a challenge. In re Castillo, 297 F.3d at 947 (“Judicial immunity
                                   7   discourages collateral attacks on final judgments through civil suits, and thus promotes
                                   8   the use of ‘appellate procedures as the standard system for correcting judicial error.’”).
                                   9   Either way, the claims against the Superior Court and Judge Clay are dismissed with
                                  10   prejudice on the basis of judicial immunity.
                                  11                  b.      Rooker-Feldman Bars the Claims Against These Defendants
                                  12          The Ninth Circuit has explained that “Rooker–Feldman prohibits a federal district
Northern District of California
 United States District Court




                                  13   court from exercising subject matter jurisdiction over a suit that is a de facto appeal from
                                  14   a state court judgment.” Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir. 2004).
                                  15   Such suits extend to those brought pursuant to § 1983 under a theory of deprivation of
                                  16   due process in the state court action. Bianchi v. Rylaarsdam, 334 F.3d 895, 901 (9th Cir.
                                  17   2003) (“‘Rooker–Feldman bars any suit that seeks to disrupt or undo a prior state-court
                                  18   judgment, regardless of whether the state-court proceeding afforded the federal-court
                                  19   plaintiff a full and fair opportunity to litigate her claims.’”).
                                  20          As part of his deprivation of due process claim against these defendants, plaintiff
                                  21   expressly requests that the court “set aside” (Dkt. 12 at 1, 3) or enjoin (Dkt. 58 at 1) the
                                  22   DVRO. Thus, it appears that claim is independently barred by the Rooker-Feldman
                                  23   doctrine. Given that the gravamen of plaintiff’s grievance with the Superior Court and
                                  24   Judge Clay focuses on the process afforded in the state court proceeding, the entire
                                  25

                                  26   4 The court also notes that, with only a single exception, all of its civil motions have been
                                  27   vacated for the past six months in light of the pandemic. While the court understands
                                       plaintiff’s suggested frustration at not having a hearing on his motion, its decision to
                                  28   vacate that hearing date is well within the court’s discretion and consistent with its
                                       treatment of prior similar motions.
                                                                                      17
                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 18 of 23




                                   1   action against them is also subject to sua sponte dismissal for lack of subject matter
                                   2   jurisdiction. To be clear, the dismissal of the claims against these defendants does not
                                   3   bar plaintiff from pursuing any method of review available in the state court system to
                                   4   challenge the DVRO.
                                   5          4.     The Court Lacks Jurisdiction Over the State Law Claims against the
                                   6                 Alameda County Defendants and Livermore Defendants
                                   7          “The district courts of the United States . . . are ‘courts of limited jurisdiction. They
                                   8   possess only that power authorized by Constitution and statute.’” Exxon Mobil Corp. v.
                                   9   Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). “In order to provide a federal forum for
                                  10   plaintiffs who seek to vindicate federal rights, Congress has conferred on the district
                                  11   courts original jurisdiction in federal-question cases—civil actions that arise under the
                                  12   Constitution, laws, or treaties of the United States.” Id. “Although the district courts may
Northern District of California
 United States District Court




                                  13   not exercise jurisdiction absent a statutory basis, it is well established—in certain classes
                                  14   of cases—that, once a court has original jurisdiction over some claims in the action, it
                                  15   may exercise supplemental jurisdiction over additional claims that are part of the same
                                  16   case or controversy.” Id. Such jurisdiction arises under Title 28 U.S.C. § 1367(a).
                                  17          The Supreme Court has characterized § 1367(a) as providing district courts “a
                                  18   broad grant of supplemental jurisdiction over other claims within the same case or
                                  19   controversy, as long as the action is one in which the district courts would have original
                                  20   jurisdiction.” Exxon Mobil Corp., 545 U.S. at 558. The Ninth Circuit has explained that
                                  21   the term “‘[o]riginal jurisdiction’ in subsection (a) refers to jurisdiction established by
                                  22   looking for any claim in the complaint over which there is subject matter jurisdiction.”
                                  23   Gibson v. Chrysler Corp., 261 F.3d 927, 940 (9th Cir. 2001), holding modified by Exxon
                                  24   Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005).
                                  25          Here, plaintiff asserts that the court maintains subject matter jurisdiction over this
                                  26   action because his federal law claims, brought under § 1983, raise a federal question.
                                  27

                                  28
                                                                                      18
                                           Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 19 of 23




                                   1   Compl. ¶¶ 1-2.5 He acknowledges that the court may adjudicate his remaining state law
                                   2   claims pursuant to the supplemental jurisdiction conferred by § 1367(a). Id. ¶ 3.
                                   3          As detailed above, the court dismissed all federal law claims against the Alameda
                                   4   County Defendants and Livermore Defendants with prejudice. The remaining claims
                                   5   against them rest on only California state law. Id. ¶¶ 91-98 (intentional infliction of
                                   6   emotional distress; ¶¶ 99-106 (violation of Civil Code § 52.1); ¶¶ 107-12 (“prosecutorial
                                   7   misconduct”); ¶¶ 113-34 (negligence and breach of duties). Both the Alameda County
                                   8   Defendants and Livermore Defendants are California residents. Id. ¶¶ 8, 11-15. Thus,
                                   9   the court lacks any basis to assert subject matter jurisdiction over plaintiff’s action as it
                                  10   pertains to them. Absent such basis, the court may not exercise supplemental
                                  11   jurisdiction over the state law claims against them. Scott v. Pasadena Unified Sch. Dist.,
                                  12   306 F.3d 646, 664 (9th Cir. 2002). Accordingly, the court dismisses all remaining state
Northern District of California
 United States District Court




                                  13   law claims against the Alameda County Defendants and Livermore Defendants without
                                  14   prejudice.6 Wade v. Reg'l Credit Ass'n, 87 F.3d 1098, 1101 (9th Cir. 1996) (“Where a
                                  15   district court dismisses a federal claim, leaving only state claims for resolution, it should
                                  16   decline jurisdiction over the state claims and dismiss them without prejudice.”).
                                  17          5.     The Court Dismisses D.D. from This Action Without Prejudice
                                  18          Under Rule 17, an individual’s capacity to sue is determined by the law of the state
                                  19   of his or her domicile. Fed. R. Civ. Pro. 17(b)(1). “Under California law, minors may not
                                  20   file suit unless a guardian conducts the proceedings.” Belinda K. v. Cty. of Alameda,
                                  21   2011 WL 2690356, at *4 (N.D. Cal. July 8, 2011); Cal. Civ. Pro. § 372. Absent a general
                                  22   guardian, a minor may sue by a guardian ad litem. Fed. R. Civ. Pro. 17(c)(2). To protect
                                  23
                                       5 While plaintiff purports to seek relief pursuant to Title 28 U.S.C. § 2201-02, he fails to
                                  24
                                       proffer any allegation or argument substantiating his right to declaratory judgment. To
                                  25   the extent he seeks a declaratory judgment rendering the DVRO invalid, such request
                                       fails for the same reasons detailed in Section B.3. above.
                                       6 While plaintiff may, as a technical matter, refile those claims in state court, it appears
                                  26
                                       very unlikely that plaintiff would succeed on them. Critically, it seems all such claims are
                                  27   barred by some combination of the state prosecutorial immunity statutes (California
                                       Government Code § 820.6), the applicable two-year statute of limitations, failure to
                                  28   comply with the claim presentation timing requirements (California Government Code §
                                       911.2), and, in any event, rest on conclusory allegations of wrongdoing.
                                                                                      19
                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 20 of 23




                                   1   the interests of the minor, the court must appoint such guardian ad litem. Id. Absent a
                                   2   conflict of interest, a parent may serve as guardian ad litem. Belinda K., 2011 WL
                                   3   2690356, at *4. However, the Ninth Circuit has held “that a parent or guardian cannot
                                   4   bring an action on behalf of a minor child without retaining a lawyer.” Johns v. Cty. of San
                                   5   Diego, 114 F.3d 874, 877 (9th Cir. 1997).
                                   6            Plaintiff names both himself and his daughter, D.D., as litigants in this action.
                                   7   Compl. ¶¶ 6-7. On the caption of his complaint, plaintiff acknowledges that he is “self-
                                   8   represented.” Thus, he is not authorized to practice law. Given that, plaintiff may not
                                   9   “represent,” id. ¶ 7, his daughter in this action. In any event, the court has neither
                                  10   appointed plaintiff guardian ad litem nor has plaintiff made such request. Given the
                                  11   above, the court dismisses D.D. from this action. Such dismissal is without prejudice with
                                  12   respect to any claims that D.D. might have against any defendant, including, without
Northern District of California
 United States District Court




                                  13   limitation, any premised on sexual abuse while in Valerie’s custody.
                                  14   C.       Preliminary Injunction Analysis
                                  15            In his motion for a preliminary injunction, plaintiff asks that the court order the
                                  16   following preliminary relief:
                                  17        •        Enjoin defendants from retaliating against plaintiff “by setting aside or striking
                                  18                 defendants’ unlawful restraining order,” Dkt. 12 at 1, 4, 11; and
                                  19        •        Order that D.D. be placed in plaintiff’s custody, id.
                                  20            For the various reasons detailed below, the court denies the requested relief as it
                                  21   pertains to all defendants.
                                  22            1.     Plaintiff Failed to Show a Likelihood of Success on the Merits
                                  23                   a.      The Alameda County Defendants and the Livermore Defendants
                                  24            The court has concluded that plaintiff cannot state a viable claim against the
                                  25   Alameda County Defendants or Livermore Defendants in this court. Given that
                                  26   conclusion, plaintiff necessarily cannot show “serious questions going to the merits” of his
                                  27   claims against these defendants, All. for the Wild Rockies, 632 F.3d at 1132, or that he is
                                  28   otherwise “likely to succeed” on them, Winter, 555 U.S. at 20.
                                                                                       20
                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 21 of 23




                                   1                 b.      The Superior Court and Judge Clay
                                   2          The court has concluded that the judicial immunity doctrine and Rooker-Feldman
                                   3   doctrine both bar any claim against the Superior Court or Judge Clay. Again, then,
                                   4   plaintiff necessarily cannot show that he is likely to succeed on his claims against them.
                                   5                 c.      The Private Defendants
                                   6          The court concludes that plaintiff has not (and cannot) show serious questions
                                   7   going to the merits of the claims against the Private Defendants or that he is likely to
                                   8   succeed on them. Critically, plaintiff failed to identify any independent act taken by the
                                   9   Private Defendants. Instead, the claims against them derive from the alleged misconduct
                                  10   of the Alameda County Defendants, Livermore Defendants, the Superior Court, or Judge
                                  11   Clay. However, as explained above, plaintiff cannot state an actionable claim against
                                  12   any of those defendants in this court. Incidentally, then, it appears plaintiff cannot state
Northern District of California
 United States District Court




                                  13   an actionable claim against the Private Defendants.
                                  14          In any event, the claims against the Private Defendants also appear likely to fail for
                                  15   a related but independent reason: plaintiff has not alleged any state action taken by the
                                  16   Private Defendants. Absent such action, plaintiff lacks a basis to pursue a § 1983 claim
                                  17   against these defendants. Without such basis, the court would lack subject matter
                                  18   jurisdiction over what remains of his action because it would not raise a federal question
                                  19   and the Private Defendants all reside in California, Compl. ¶¶ 10, 16-18.
                                  20          2.     Plaintiff Failed to Establish Any of the Remaining Factors
                                  21          Plaintiff also failed to show that any of the remaining preliminary injunction factors
                                  22   cut in favor of granting the requested relief. Critically, in his complaint, plaintiff
                                  23   acknowledges the fact that he lost custody of D.D. over three years ago. Compl. ¶¶ 30,
                                  24   36. That longstanding fact undermines any showing that he likely faces “irreparable harm
                                  25   in the absence of preliminary relief.” Winter, 555 U.S. at 20. And, while exceptionally
                                  26   troubling, plaintiff’s summary assertion in his motion that D.D. “was sexually assaulted”
                                  27   by an unspecified therapist, Dkt. 12-1 at 2, is conclusory and lacks any evidentiary
                                  28   support. Such unsubstantiated statements are insufficient to find irreparable harm. Herb
                                                                                      21
                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 22 of 23




                                   1   Reed Enterprises, LLC v. Fla. Entm't Mgmt., Inc., 736 F.3d 1239, 1250 (9th Cir. 2013)
                                   2   (“[defendant-appellant asserts that the district court abused its discretion by relying on
                                   3   ‘unsupported and conclusory statements regarding harm [plaintiff-appellee] might suffer.’
                                   4   We agree.”) (italics in the original). The Livermore Defendants called-out this
                                   5   shortcoming in their opposition. Dkt. 49 at 10. Plaintiff offered no response.
                                   6          Additionally, because plaintiff relies on that same summary assertion of sexual
                                   7   assault to show that the balance of equities tips in his favor, Dkt. 12 at 10, he failed to
                                   8   establish that factor. And while plaintiff might be correct that “[i]t is always in the public
                                   9   interest to prevent the violation of a party’s constitutional right,” id., he failed to show any
                                  10   such violation in the first instance.
                                  11          In short, plaintiff failed to establish any factor in support of his requests for
                                  12   preliminary relief against any defendant. Thus, the court denies his motion in its entirety.
Northern District of California
 United States District Court




                                  13                                           CONCLUSION
                                  14          For the foregoing reasons, the court GRANTS both the Alameda County
                                  15   Defendants’ motion to dismiss (Dkt. 14) and the Livermore City Defendants’ motion to
                                  16   dismiss (Dkt. 17) the federal law claims against them with prejudice. Given such
                                  17   dismissal, the court lacks any basis to exercise supplemental jurisdiction over the
                                  18   remaining state law claims against these defendants. Thus, the court DISMISSES all
                                  19   state law claims against these defendants without prejudice. Although plaintiff may refile
                                  20   those claims in state court, he may not refile them in this federal court. Separately,
                                  21   because all claims against the Superior Court and Judge Clay are barred by judicial
                                  22   immunity and the Rooker-Feldman doctrine, the court also DISMISSES all claims against
                                  23   them with prejudice. To be clear, then, the only remaining claims in this action are those
                                  24   by plaintiff (not D.D.) against the Private Defendants (i.e., Valerie, Family Law Services,
                                  25   Terra Firma, and Cuellar), none of whom have appeared and plaintiff’s request for entry
                                  26   of their default has been denied by the Clerk. Finally, because plaintiff has failed to show
                                  27   any factor necessary to establish a right to the preliminary relief he requests, the court
                                  28   DENIES his motion for a preliminary injunction (Dkt. 12) as it pertains to all defendants.
                                                                                      22
                                         Case 4:20-cv-05808-PJH Document 60 Filed 10/30/20 Page 23 of 23




                                   1         IT IS SO ORDERED.
                                   2   Dated: October 30, 2020
                                   3                                        /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                   4                                        United States District Judge
                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            23
